MEDIA AND TECHNOLOGY SOLUTIONS, INC. FINANCIAL STATEMENTS as of March 31, 2010 (AUDITED) MEDIA AND TECHNOLOGY SOLUTIONS, INC. - INDEX - Page REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FINANCIAL STATEMENTS Balance Sheet as of March 31, 2010 (restated) (audited) 3 Statement of Operations from 4 inception (February 1, 2010) through March 31, 2010 (audited) Statement of Stockholders’ Deficit from 5 inception (February 1, 2010) through March 31, 2010 (restated) (audited) Statement of Cash Flows from 6 inception (February 1, 2010) through March 31, 2010 (audited) Notes to Financial Statements (audited)
